Name: Commission Regulation (EC) No 3304/94 of 21 December 1994 amending certain Regulations on cereals and rice on account of the Accession of Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: plant product;  European construction;  trade policy
 Date Published: nan

 Avis juridique important|31994R3304Commission Regulation (EC) No 3304/94 of 21 December 1994 amending certain Regulations on cereals and rice on account of the Accession of Austria, Finland and Sweden Official Journal L 341 , 30/12/1994 P. 0048 - 0048 Finnish special edition: Chapter 3 Volume 65 P. 0155 Swedish special edition: Chapter 3 Volume 65 P. 0155 COMMISSION REGULATION (EC) No 3304/94 of 21 December 1994 amending certain Regulations on cereals and rice on account of the Accession of Austria, Finland and SwedenTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Norway, Austria, Finland and Sweden (1), and in particular Article 169 (2) thereof, Whereas the Accession of Austria, Finland and Sweden makes it necessary to repeal Commission Regulation (EEC) No 479/88 of 22 February 1988 setting operating rules for an annual Community tariff quota of 2 500 tonnes of unroasted malt of combined nomenclature code 1107 10 99 originating in, and conveyed from Finland (2) and amendments to the following Regulations: - Commission Regulation (EEC) No 2145/92 of 29 July 1992 redefining the destination zones for export refunds, export levies and certain export licences for cereals and rice (3), - Commission Regulation (EEC) No 1533/93 of 22 June 1993 laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (4), as last amended by Regulation (EC) No 120/94 (5), - Commission Regulation (EEC) No 1621/93 of 25 June 1993 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 regarding the system for fixing the import levies for cereals (6), as last amended by Regulation (EC) No 795/94 (7); Whereas pursuant to Article 2 (3) of the Treaty of Accession (8) the institutions of the European Union may adopt before accession the measures referred to in Article 169 of the Act of Accession, which measures shall enter into force subject to and on the date of the entry into force of the Treaty, HAS ADOPTED THIS REGULATION: Article 1 1. Regulation (EEC) No 479/88 is hereby repealed. 2. The words 'Sweden' and 'Finland' are deleted from Zone II (c) in the Annex to Regulation (EEC) No 2145/92. 3. The word 'Austria' is deleted from Article 14a of Regulation (EEC) No 1533/93. 4. The references to Sweden and Finland in Annex I to Regulation (EEC) No 1621/93 are deleted. Article 2 This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No C 241, 29. 8. 1994, p. 21. (2) OJ No L 49, 23. 2. 1988, p. 8. (3) OJ No L 214, 30. 7. 1992, p. 20. (4) OJ No L 151, 23. 6. 1993, p. 15. (5) OJ No L 21, 26. 1. 1994, p. 1. (6) OJ No L 155, 26. 6. 1993, p. 36. (7) OJ No L 92, 9. 4. 1994, p. 17. (8) OJ No C 241, 29. 8. 1994, p. 9.